        Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 RICARDO WILSON,
              Plaintiff,                          CIVIL ACTION NO.
       v.                                         1:18-CV-05014-JPB
 ROBERT (R. KELLY) KELLY, RCA
 and SONY MUSIC
 ENTERTAINMENT, INC.
              Defendants.

                                     ORDER

      This matter is before the Court on Defendant Sony Music Entertainment’s

Motion to Dismiss [Doc. 54]. This Court finds as follows:

                                 BACKGROUND

      Plaintiff Ricardo Wilson is a songwriter. [Doc. 50, p. 4]. Defendant Robert

Kelly is a musician, and Defendant Sony Music Entertainment is the company

responsible for approving, organizing, supporting, advertising and/or negotiating

Kelly’s touring arrangements. Id. at 5.

      In 2009, Wilson allegedly wrote and produced a song titled “Love Letter”

(“the Song”) that he “registered via poor man’s copyright in 2009 and with the

United States Copyright Office[,] filed in 2010 and registered in 2011.” Id. at 2.

At some point in 2009, Wilson discussed the Song over a phone call with Kelly,

Kelly’s representative Tom Tom and Kelly’s manager Renaldo Parker. Id. During
         Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 2 of 11



the call, Wilson allegedly shared the words of the Song as well as the cadence,

including at least four bars, the melody and arrangement. Id. at 7. At that time,

Kelly allegedly expressed interest in the Song and assured Wilson he would be

compensated and credited for it. Id. Kelly, however, thereafter allegedly copied

various elements of the Song “including but not limited to the arrangement,

melody, rhythms, harmonies, drums, bass line, backing chorus, substance, tempo,

syncopation and looping” without crediting Wilson. Id. at 2.

      Wilson alleges that “Kelly has performed, and he and the other Defendants

have authorized, organized, and promoted performances of the infringing work

numerous times in Georgia.” Id. at 3. He also alleges that “Defendants have

generated touring and recording revenues from the unauthorized and unlawful

exploitation of the infringing work, including receiving substantial revenue from

such exploitation in Georgia.” Id. Wilson therefore brings this suit alleging

copyright infringement. Id. The Court references additional facts as needed

below.

                           PROCEDURAL HISTORY

      Wilson, appearing pro se, filed his first Complaint on December 7, 2018.

[Doc. 3, p. 1]. After reviewing the Complaint for frivolity, the Court provided

Wilson with an opportunity to file an amended complaint. [Doc. 5, p. 10]. Wilson

filed an Amended Complaint on January 30, 2019, and a Second Amended

Complaint on April 23, 2019. [Doc. 11, p. 1; Doc. 28, p. 1]. Sony thereafter filed

                                         2
          Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 3 of 11



a motion to dismiss. [Doc. 35, p. 1]. On March 5, 2020, this Court denied Sony’s

motion to dismiss and sua sponte granted Wilson leave to file a Third Amended

Complaint. [Doc. 44, p. 16]. The Court directed Wilson to file a complaint that

“(1) name[d] the correct legal defendants (Robert (R. Kelly) Kelly and Sony Music

Entertainment); and (2) allege[d] facts necessary to state a claim against Sony.” Id.

The Court also warned Wilson that “[f]ailure to file a Third Amended Complaint in

accordance with this Order will result in dismissal.” Id.

        Wilson filed his Third Amended Complaint on April 6, 2020, to which Sony

responded with this Motion to Dismiss. [Doc. 50, p. 1; Doc. 54, p. 1]. Sony

asserts that the Third Amended Complaint should be dismissed because Wilson

still has not alleged the facts necessary to state a claim against Sony. [Doc. 54, p.

1].

                                    DISCUSSION

      A. Motion to Dismiss Standard

        At the outset, this Court recognizes that Wilson is pro se, and therefore the

Court has an obligation to construe his pleadings liberally. Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). This liberal construction does not

allow the Court to act as de facto counsel or rewrite otherwise deficient pleadings

for a pro se litigant. GJR Invs., Inc. v. Cnty. of Escambia, 132 F.3d 1359, 1369

(11th Cir. 1998). Importantly, however, Federal Rule of Civil Procedure 15(a)

“severely restrict[s]” a district court’s ability to dismiss complaints without first

                                           3
        Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 4 of 11



providing an opportunity to amend. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th

Cir. 2001); see also Rance v. Winn, 287 F. App’x 840, 841 (11th Cir. 2008).

      “At the motion to dismiss stage, all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 n.1 (11th Cir.

1999). In determining whether this action should be dismissed for failure to state a

claim, Federal Rule of Civil Procedure 8(a)(2) provides that a pleading must

contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Although detailed factual allegations are not necessarily

required, the pleading must contain more than “labels and conclusions” or a

“formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Importantly, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

(citation omitted). If a complaint fails to state a claim and “a more carefully

drafted complaint might state a claim, a plaintiff must be given at least one chance

to amend the complaint before the district court dismisses the action with

prejudice.” Woldeab v. DeKalb Cnty. Bd. of Educ., 885 F.3d 1289, 1291 (11th

Cir. 2018) (citation and punctuation omitted).

      When analyzing a motion to dismiss, a district court may consider

documents attached to the complaint as part of the complaint. A district court may

also consider “a document attached to a motion to dismiss . . . if the attached

                                            4
        Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 5 of 11



document is (1) central to the plaintiff’s claim and (2) undisputed. In this context,

‘undisputed’ means that the authenticity of the document is not challenged.” Day

v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005).

   B. Motion to Dismiss Copyright Infringement Claims

      Wilson alleges that Defendants copied various elements of the Song

“including but not limited to the arrangement, melody, rhythms, harmonies, drums,

bass line, backing chorus, substance, tempo, syncopation and looping.” [Doc. 50,

p. 2]. To establish a claim for copyright infringement, a plaintiff must show: “(1)

ownership of a valid copyright, and (2) copying of constituent elements of the

work that are original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340,

361 (1991).

        i.    Copyright Infringement Element One: Whether Wilson has shown
              ownership of a valid copyright

      Under the Copyright Act of 1976,

      [c]opyright protection subsists, in accordance with [the Act], in
      original works of authorship fixed in any tangible medium of
      expression, now known or later developed, from which they can be
      perceived, reproduced, or otherwise communicated, either directly or
      with the aid of a machine or device. Works of authorship include . . .
      musical works, including any accompanying words.

17 U.S.C. § 102(a) (emphasis added). “A work is ‘fixed’ in a tangible medium of

expression when its embodiment in a copy or phonorecord, by or under the

authority of the author, is sufficiently permanent or stable to permit it to be

perceived, reproduced, or otherwise communicated for a period of more than

                                           5
        Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 6 of 11



transitory duration.” 17 U.S.C. § 101. See also Pac. & S. Co. v. Duncan, 744 F.2d

1490, 1494 (11th Cir. 1984) (“The statute requires . . . that the original work be

‘fixed’ for a period of ‘more than transitory duration . . . .’”).

      To establish the first element of a copyright infringement claim—ownership

of a valid copyright—“a plaintiff must prove that the work . . . is original and that

the plaintiff complied with applicable statutory formalities.” Latimer v. Roaring

Toyz, Inc., 601 F.3d 1224, 1233 (11th Cir. 2010). In judicial proceedings, “the

certificate of a registration made before or within five years after first publication

of the work shall constitute prima facie evidence of the validity of the copyright

and of the facts stated in the certificate.” 17 U.S.C. § 410(c).

      Here, Wilson attached to the Third Amended Complaint a copy of the

certificate of registration for his copyright in the lyrics of the Song. [Doc. 50, p.

1]. Sony does not appear to dispute the validity of this copyright for the Song

lyrics. Sony, instead, argues that the Third Amended Complaint fails to state a

claim for copyright infringement for all other aspects of the song such as cadence,

arrangement, melody, rhythms, harmonies, drums, bass line etc. because it does not

plead that the Song was fixed in a tangible medium of expression. [Doc. 54, p. 7].

This Court agrees. The Third Amended Complaint does not include a copyright

certificate for any other aspects of the Song. And, although the Third Amended

Complaint alleges that Wilson engaged in a telephone conversation with Kelly

during which he described the Song’s cadence, nowhere does the Third Amended

                                            6
        Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 7 of 11



Complaint allege that the Song was recorded in a sufficiently permanent or stable

manner, or any manner at all for that matter, as required by 17 U.S.C. §§ 101 and

102(a). Conclusory allegations of copyright infringement of the Song’s elements

like cadence is not enough to state a claim. The complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face. Therefore, to the extent Wilson is claiming copyright infringement for any

aspect of the Song other than the lyrics, the Third Amended Complaint fails to

state a claim against Sony.

        ii.   Copyright Infringement Element Two: Whether Wilson has shown
              copying of constituent elements of the work that are original

      To establish the second element—copying of constituent elements—“the

plaintiff [must] show that (1) the defendant had access to the work and (2) that the

defendant’s work is substantially similar to the plaintiff’s.” Original Appalachian

Artworks, Inc. v. Toy Loft, Inc., 684 F.2d 821, 829 (11th Cir. 1982). “Substantial

similarity exists where an average lay observer would recognize the alleged copy

as having been appropriated from the copyrighted work.” Id. (citation and

punctuation omitted).

      Here, Sony argues that the Third Amended Complaint fails to state a claim

for copyright infringement of the Song lyrics because it does not sufficiently allege

that Sony copied any constituent elements of the lyrics. [Doc. 54, p. 9]. This

Court agrees. In the Third Amended Complaint, Wilson states the following:


                                            7
        Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 8 of 11



      Plaintiff can show that his copyrighted lyrics are substantially similar
      to the Song even though Kelly [changed] a lot of the words; and as
      such, Plaintiff has the requisite information necessary to show
      copying of constituent elements of the work that are original for
      purposes of establishing an infringement claim.

[Doc. 50, p. 16]. However, this statement is merely a legal conclusion reciting the

second element required for a copyright infringement claim. And, as the Court

already noted in previous orders and above, a pleading must contain more than

“labels and conclusions” or a “formulaic recitation of the elements of a cause of

action.” Ashcroft, 556 U.S. at 678. In the Third Amended Complaint, Wilson

does not allege any facts regarding how the lyrics of both songs are substantially

similar, and a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face. Therefore, to the extent Wilson

is claiming copyright infringement for the Song’s lyrics, the Third Amended

Complaint fails to state a claim against Sony. Because the Court finds that Wilson

fails to state a copyright infringement claim against Sony, it need not address

Sony’s statute of limitations arguments. [See Doc. 54, pp. 11–13].

   C. Motion to Dismiss Conspiracy and RICO Claims

      In the Third Amended Complaint, Wilson also brings two new claims—a

claim for conspiracy to commit copyright infringement and a claim for violating

the Racketeer Influenced and Corrupt Organizations (“RICO”) Act. [Doc. 50, pp.

17–18]. The Court briefly addresses these additional claims.



                                           8
        Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 9 of 11



        i.   Claim for Conspiracy to Commit Copyright Infringement: Whether
             Wilson’s claim is preempted

      Sony contends that Wilson’s claim for conspiracy to commit copyright

infringement is preempted under federal copyright law. [Doc. 54, pp. 13–16]. The

federal Copyright Act “preempts all state causes of action based on a right found in

the Act or an equivalent to such a right.” Foley v. Luster, 249 F.3d 1281, 1285

(11th Cir. 2001). This has been interpreted as a broad preemption that prohibits

“those state law rights that may be abridged by an act which, in and of itself, would

infringe one of the exclusive rights provided by federal copyright law.” Id.

(citation and punctuation omitted). Thus, in order to bring a state law claim, the

claim must satisfy the extra element test: “if an extra element is required instead of

or in addition to the acts of reproduction, performance, distribution or display, in

order to constitute a state-created cause of action, then the right does not lie within

the general scope of copyright and there is no preemption.” Id. (citation and

punctuation omitted). “Along these lines, ‘[a] state law claim is not preempted if

the extra element changes the nature of the action so that it is qualitatively different

from a copyright infringement claim.’” Id. (citation omitted).

      Here, Wilson does not allege that Sony conspired to commit any tort other

than copyright infringement, and he makes no argument for how his conspiracy

claim is qualitatively different from his copyright infringement claim.

Additionally, numerous courts have found that state law claims for conspiracy to


                                           9
       Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 10 of 11



commit copyright infringement do not satisfy the extra element test. See, e.g.,

Two Palms Software, Inc. v. Worldwide Freight Mgmt., LLC, 780 F. Supp. 2d

916, 922 (E.D. Mo. 2011) (“Because copyright law already recognizes the

concepts of contributory infringement and vicarious copyright infringement . . . ,

which extend joint and several liability to those who participate in the copyright

infringement, a civil conspiracy claim does not add substantively to the underlying

federal copyright claim and should therefore be preempted.” (quoting Irwin v. ZDF

Enterprises GmbH, No. 04 CIV. 8027 (RWS), 2006 WL 374960, at *4 (S.D.N.Y.

Feb. 16, 2006))); Tegg Corp. v. Beckstrom Elec. Co., 650 F. Supp. 2d 413, 428

(W.D. Pa. 2008) (finding the “[p]laintiff’s civil conspiracy claim, whether brought

under Pennsylvania, Virginia, or Delaware law, contains no extra elements that

make its civil conspiracy claim qualitatively different [from] a claim of copyright

infringement and, as such, is preempted”); Brown v. McCormick, 23 F. Supp. 2d

594, 608 (D. Md. 1998) (finding the plaintiff’s state law claims “attempt to

vindicate the same rights that she pursues through [t]he Copyright Act” and

“[n]one establish a qualitative difference from the prohibited acts within the

Copyright Act”). Similarly, here, this Court finds that the Copyright Act preempts

Wilson’s state law conspiracy to commit copyright infringement claim.

       ii.   Claim for violating RICO: Whether Wilson lacks standing

      Sony contends that Wilson lacks standing to assert a RICO claim as alleged.

[Doc. 54, p. 17]. In the Third Amended Complaint, Wilson alleges that Sony’s

                                         10
       Case 1:18-cv-05014-JPB Document 78 Filed 01/27/21 Page 11 of 11



acts and conspiracies “violate[d] the [RICO] Act as prosecuted under 18 U.S.C. §

371.” [Doc. 50, p. 19]. 18 U.S.C. § 371, however, governs conspiracies “either to

commit any offense against the United States, or to defraud the United States, or

any agency thereof.” As such, Wilson cannot establish a RICO claim under 18

U.S.C. § 371.

                                 CONCLUSION

      For the foregoing reasons, this Court GRANTS Sony Music Entertainment’s

Motion to Dismiss [Doc. 54]. The Court has given Wilson several opportunities to

amend his complaint, but the Third Amended Complaint still fails to state a claim.

Consequently, Wilson’s claims against Sony are hereby dismissed with prejudice.

      SO ORDERED this 27th day of January, 2021.




                                             ______________________
                                             J. P. BOULEE
                                             United States District Judge




                                        11
